Citation Nr: 1507739	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-00 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA), National Cemetery Administration (NCA)


THE ISSUE

Whether the appellant's mother may be recognized as the Veteran's surviving spouse for the purpose of burial in a VA National Cemetery. 




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to December 1958.  He died in April 2012.  The appellant is his surviving adult son.  He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2012 determination of the VA NCA concluding this mother, who was the Veteran's former spouse, was ineligible for burial in a VA cemetery.


FINDINGS OF FACT

1.  The Veteran and the appellant's mother divorced in August 1992.

2.  The Veteran and the appellant's mother subsequently entered into a seemingly common law marriage in West Virginia in 1996.

3.  Common law marriage is not recognized in West Virginia, however.

4.  Nevertheless, it does not appear the Veteran or the appellant's mother knew of that legal impediment to the marriage, namely, the lack of recognition of common law marriages in West Virginia.

5.  The Veteran and the appellant's mother cohabited continuously from 1996 until the Veteran's death in April 2012.

6.  The appellant's mother died a short time later, in September 2012.



CONCLUSION OF LAW

Eligibility is established for burial of the appellant's mother at a VA national cemetery.  38 U.S.C.A. §§ 101, 103, 2402 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Discussion

The Veteran and the appellant's mother were married in 1962 and divorced in 1992.  During their marriage they had at least one son - namely, this appellant.

In 1996, the Veteran and the appellant's mother reunited in an apparent attempted common law marriage and cohabited until the Veteran's death in April 2012.  West Virginia does not recognize common law marriage, and there is no evidence that either the Veteran or his former spouse lived anywhere other than West Virginia.  But there equally is no evidence the Veteran or his former spouse knew that common law marriage was not an available option in West Virginia.

The Veteran was buried at the West Virginia National Cemetery in Pruntytown.  When the appellant's mother died a short time later, in September 2012, the appellant attempted to have her ashes interred with the Veteran's.  His request was denied on the rationale that his mother was not the Veteran's lawful surviving spouse.


A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  But see United States v. Windsor, 570 U.S. ___ (2013) (holding that Section 3 of the Defense of Marriage Act (DOMA), which codified non-recognition of same-sex marriages for all federal purposes, was unconstitutional as a deprivation of the equal liberty of persons that is protected by the Fifth Amendment.  Although the matter of same sex marriage is not at issue in this appeal, it appears that VA's definition of "surviving spouse" is unconstitutional.  Indeed, the Title 38 provisions defining a spouse as a person of the opposite sex are substantively identical to definition in Section 3 of DOMA that the Supreme Court declared unconstitutional).

To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50(b).  Section 3.1(j) provides that a "marriage" is "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 U.S.C. § 103(c); 38 C.F.R. § 3.1(j).

Section 3.52 provides that, where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if:  (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  38 C.F.R. § 3.52.

The requirement of a formal marriage ceremony by a jurisdiction that does not recognize common-law marriage, such as West Virginia, constitutes a "legal impediment" under 38 C.F.R. § 3.52.  See Lamour v. Peake, 544 F.3d 1317, 1322 (Fed.Cir.2008) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991)).  "The determination of a claimant's knowledge of a legal impediment is viewed in terms of 'what the appellant's state of mind was at the time that the invalid marriage was contracted.'"  Id. at 1323 (quoting Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995)).  In other words, if the appellant's mother intended to enter into a common law marriage with the Veteran without, at that time, knowledge of the fact that West Virginia law does not recognize common law marriage, the marriage could be "deemed valid" for VA purposes.  38 U.S.C. § 103(a); 38 C.F.R. § 3.52.

Pertaining to the requirements of 38 C.F.R. § 3.53, regulations provide that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran except where the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.


In a December 2012 statement, the appellant-son indicated that people did not know that the Veteran and the appellant's mother were divorced as they had been cohabiting and, one can only conclude, holding themselves out as man and wife.  The Board finds, therefore, that the Veteran and the appellant's mother did not know that there was a legal impediment to common law marriage in West Virginia.  Because the appellant's mother entered into a common law marriage with the Veteran without being aware of the impediment to that marriage, namely that West Virginia law does not recognize common law marriage, the Board finds the marriage valid for VA purposes.  38 U.S.C. § 103(a); 38 C.F.R. § 3.52.  Because there was a valid marriage, cohabitation until the time of the Veteran's death, no other person holding themselves out as the Veteran's surviving spouse, and no remarriage or cohabitation with another person after the Veteran's death, the appellant's mother is the surviving spouse for VA burial purposes.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50

Under 38 U.S.C.A. § 2402, persons eligible for interment in national cemeteries include the spouse, surviving spouse (which for purposes of this chapter includes a surviving spouse who had a subsequent remarriage), minor child (which for purposes of this chapter includes a child under 21 years of age, or under 23 years of age if pursuing a course of instruction at an approved educational institution), and, in the discretion of the Secretary, unmarried adult child of any of the persons listed in paragraphs (1) through (4) and paragraph (7).  38 U.S.C.A. § 2402(5).  Because the appellant's mother is the Veteran's surviving spouse, she is eligible for interment in a VA National Cemetery.  Id.  Thus, the appellant's claim is granted, and his mother's remains may be interred with the Veteran's as requested.



ORDER

The appellant's mother is recognized as the Veteran's surviving spouse for the purpose of burial in a VA National Cemetery; the appellant's application to have his mother's remains interred with the Veteran's is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


